Citation Nr: 0921751	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, and if so, whether the reopened claim 
should be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, and if so, whether the reopened claim 
should be granted.  

3.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that reopened and denied entitlement to service 
connection for bilateral knee arthritis.  

This matter also arises from an April 2007 rating decision 
wherein the RO granted entitlement to service connection for 
bilateral hearing loss rated as noncompensable and tinnitus 
rated as 10 percent disabling effective in May 2002.  The 
Veteran disagreed with the assigned ratings.  A letter with 
evidence received from the Veteran in January 2009, with a 
waiver of consideration by the VA RO, is considered as a 
substantive appeal in lieu of a formal Form 9 on those 
issues.  Thus, the appeal was perfected and is before the 
Board. 

As discussed below, the issue of entitlement to service 
connection for bilateral knee arthritis is reopened; however, 
additional development is needed prior to a decision on the 
merits.  Thus, the issues of entitlement to service 
connection for a right knee disability, for a left knee 
disability and for an initial compensable rating for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.




FINDINGS OF FACT

1.  Entitlement to service connection for bilateral knee 
arthritis was denied by the RO in an October 2002 rating 
decision.  The Veteran did not appeal that decision and it 
became final.  

2.  Evidence received since the October 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right knee disability 
and for a left knee disability, is not cumulative and 
redundant, and by itself or in connection with the evidence 
previously of record raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260; and there are no exceptional 
circumstances. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a right knee disability 
has been received, and the Veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a left knee disability 
has been received, and the Veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus; 
and the criteria for referral for consideration of an extra-
schedular evaluation have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 3.321, §4.87, DC 6260 (1998-2008); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

With respect to the issue on appeal of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a right knee disability 
and for a left knee disability, the Board finds that VA has 
substantially satisfied the duties to notify and assist.  In 
view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the VA's duties to notify and assist in this 
case.  Thus, the Board finds that further discussion of the 
duties to notify and assist on the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a right knee disability 
and for a left knee disability, is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

With regard to the issue of entitlement to an initial rating 
in excess of 10 percent for tinnitus, VA's duty to notify and 
assist are not applicable because, as discussed below, the 
application of the law to the undisputed facts is dispositive 
of the appeal.  The provisions regarding notice and VA's duty 
to assist a veteran have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534 (2002); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2008); 38 C.F.R. § 3.159 (2008).

Pertinent legal criteria for finality and materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2008).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108 (West 2002).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Arthritis of the bilateral knee

The Veteran seeks entitlement to service connection for 
arthritis of the bilateral knee.  Although the Veteran noted 
in his May 2005 claim that he was first treated for his knees 
in 1981 while in Germany, he later stated in his substantive 
appeal that he was initially treated for his knees while 
stationed in Germany during 1964 and treated again at Fort 
Hood, Texas during 1980.  He claims that he continued to get 
progressively worse over the years and his knees had 
developed degenerative osteoarthritis.  

A review shows that service connection for arthritis of the 
bilateral knee was previously denied by the RO in an October 
2002 decision.  The Veteran did not appeal that decision and 
it became final.  

Evidence considered at the time of the prior denial in an 
October 2002 rating decision included service treatment 
records, outpatient treatment records from Martin Army 
Community Hospital, and report of a VA examination in August 
2002.  The RO denied the claim as service medical records did 
not show a diagnosis of arthritis of the bilateral knee in 
service.  During the August 2002 VA examination the Veteran 
reported pain and stiffness in the knees started a couple of 
years earlier.  X-rays revealed degenerative osteoarthritis 
of the right and left knee joints.  The diagnosis was 
degenerative osteoarthritis of the right and left knee joints 
with minor loss of range of motion.  The RO found that the 
Veteran had a current diagnosis of osteoarthritis of the 
bilateral knee, but there was no evidence that condition was 
incurred in or caused by service.  Service connection was 
also denied on a presumptive basis as the medical evidence 
failed to show a diagnosis of arthritis of the bilateral knee 
within the time period specified under 38 C.F.R. § 3.307.

Evidence received since the October 2002 rating decision 
includes treatment records from Martin Army Community 
Hospital, VA outpatient treatment records from November 2004 
to December 2008 include x-rays in May 2005, statements from 
the Veteran, a September 2005 opinion from a private 
physician, outpatient treatment records from Emory Dunwoody 
Medical Center from April 1995 to July 2005.

The outpatient treatment records received from Martin Army 
Community Hospital contained some duplicate records.  
Duplicate documents, by their very nature, may not be new and 
material.  38 C.F.R. § 3.156(a).  Other records showed 
treatment for bilateral knee complaints but the evidence did 
not relate the bilateral knee disability to the Veteran's 
active military service.  The outpatient treatment reports 
from a VA Medical Center dated from November 2004 to May 2005 
and from Emory Dunwoody Medical Center from April 1995 to 
July 2005 showed the Veteran had received treatment for a 
current diagnosis of osteoarthritis with an x-ray diagnosis 
of degenerative osteoarthritis, but there was no evidence 
which showed the condition was related to the Veteran's 
active military service.  

However, the evidence received into the record since the 
October 2002 rating decision that denied service connection 
for arthritis of the bilateral knee includes a September 2005 
statement by the Veteran's private physician that the Veteran 
may have acquired bilateral knee osteoarthritis shown by x-
ray while in service.  In the Board's opinion, that evidence, 
presumed credible for this purpose, when viewed with that 
previously of record, is new and material evidence as defined 
by the regulation.  38 C.F.R. § 3.156(a) (2008).  It was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim and by 
itself, or in connection with the evidence previously of 
record, does raise a reasonable possibility of substantiating 
the claim.  Accordingly, the claim for entitlement to service 
connection for arthritis of the right knee and arthritis of 
the left knee is reopened.  38 U.S.C.A. § 5108 (West 2002).  
To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for a right knee disability 
and for a left knee disability will be addressed in the 
remand attached to this decision.  38 U.S.C.A. § 5108.

Bilateral tinnitus

The Veteran has requested an increased initial rating for 
bilateral tinnitus, specifically a 10 percent evaluation for 
each ear.  The RO denied the Veteran's request because under 
DC 6260 there is no provision for assignment of a separate 10 
percent rating for tinnitus of each ear.  The Veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, 
Diagnostic Code 6260 limit a veteran to a single disability 
rating for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, DC 6260.  As there is no legal basis upon which 
to award separate schedular ratings for tinnitus in each ear, 
the Veteran's appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board further finds that there is no showing that the 
Veteran's tinnitus reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  There is no showing the 
disability results in marked interference with employment.  
Moreover, his tinnitus has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App.  88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a right knee 
disability is reopened; the appeal is granted to that extent 
only.

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a left knee 
disability is reopened; the appeal is granted to that extent 
only.

An initial rating in excess of 10 percent for tinnitus is 
denied.


REMAND

As discussed in the above decision, the Board has determined 
that new and material evidence has been presented to reopen 
the Veteran's claim for service connection for arthritis of 
the bilateral knee.  Further development is needed prior to a 
decision on the merits of the claim.  

The Veteran contends that he received treatment in service 
for his knees, continued to have knee symptoms post service 
and developed degenerative osteoarthritis.  The Veteran has 
claimed that he received treatment for his knees while 
stationed in Germany during 1964 and 1981 and was also 
treated at Fort Hood, Texas during 1980.  He felt that a more 
thorough review of his service treatment records should be 
made.  A request should be made to secure any available 
additional service treatment records to include a copy of an 
examination report at the time of separation from service.  

Although a medical opinion provided in September 2005 by a 
private doctor stated that the Veteran had bilateral knee 
osteoarthritis by x-ray which the Veteran may have acquired 
while in service, there is no rationale for this opinion.  A 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("[A] medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  The Board 
finds that the September 2005 private medical opinion is not 
sufficient to grant the claim as the report is not 
sufficiently complete to be adequate for the purpose of 
adjudicating the claim.  See Stefl, 21 Vet. App. at 125 
(holding that "a mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to a doctor's opinion").  
Accordingly, the claim is remanded for a VA examination and 
medical opinion.  In addition, a request should be made to 
the Veteran's private physician for treatment records related 
to the Veteran's arthritis of the bilateral knee.  38 C.F.R. 
§ 3.159(c)(4).

As the case is being remanded, although the Veteran received 
notice under the provisions of the VCAA regarding service 
connection in April 2002 along with notice regarding the need 
to submit new and material evidence, as that notice was 
several years ago, additional notice regarding service 
connection should be provided the Veteran under the 
provisions of the VCAA.  The VCAA and its implementing 
regulations require VA to provide specific notice to 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In addition, the Veteran seeks an initial compensable rating 
for service-connected bilateral hearing loss.  The Veteran 
was seen for a hearing evaluation in May 2005, apparently for 
hearing aids, and was afforded a VA Compensation and Pension 
(C&P) examination in July 2007.  In May 2007 the Veteran felt 
that his speech discrimination was worse than reflected at 
the May 2005 examination and at the July 2007 examination, 
the Veteran reported the situation of greatest difficulty was 
understanding speech.  C&P hearing examination worksheets 
were revised during the appeal period to include the effect 
of the Veteran's hearing loss disability on occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs, Veterans Benefits Administration, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2008); Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007).  Because the July 2007 VA 
examiner did not comment on the specific functional effects 
of the Veteran's hearing loss disability, the Board finds 
that an additional examination and opinion addressing the 
impact of the Veteran's hearing loss on his occupational 
functioning and daily activities is necessary.  Martinak v. 
Nicholson, 21 Vet. App. at 455-56.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2008) and the 
implementing regulations found at 38 
C.F.R. § 3.159 (2008) are fully complied 
with and satisfied.  Additionally, notify 
the appellant of the information and 
evidence needed to substantiate his claim 
for service connection for arthritis of 
the right knee and arthritis of the left 
knee, and what part of such evidence he 
should obtain and what part the RO will 
attempt to obtain on his behalf. 

2.  The AMC should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), or other agency as appropriate, to 
obtain any outstanding service treatment 
records relating to the Veteran's 
treatment for his knees while stationed in 
Germany in 1964 and 1981, and at Fort 
Hood, Texas during 1980 and the report of 
examination at enlistment and separation.  

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature, extent, onset and etiology of his 
arthritis of the right knee and arthritis 
of the left knee.  The claims folder must 
be made available to and reviewed by the 
examiner and so noted in the report.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  

The examiner should address each current 
bilateral knee disorder shown and provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) related to (a) service; or 
(b) an incident in service.  In offering 
this assessment, the examiner must discuss 
the Veteran's reported symptoms since 
service.  A rationale should be provided 
for all opinions expressed.

4.  Schedule the Veteran for an audiology 
examination with the appropriate VA 
medical facility to determine the severity 
of his service-connected bilateral hearing 
loss.  All findings should be recorded in 
detail.  The Veteran's claims file must be 
provided to the examiner for review prior 
to the examination and so noted in the 
report.  In addition to objective test 
results, the examiner must fully describe 
the functional effects caused by the 
Veteran's hearing loss disability on 
occupational functioning and daily 
activities in his or her final report.  

The examiner should also address whether, 
and to what extent, the Veteran's hearing 
loss decreases his ability to communicate 
effectively with other people.  In 
addressing the functional effects of the 
Veteran's hearing loss on his occupational 
functioning generally, the examiner should 
consider his employment history,  
educational background, and day-to-day 
functioning in relation to his bilateral 
sensorineural hearing loss.  In forming 
the opinion, the examiner should disregard 
both the age and any nonservice-connected 
disabilities of the Veteran.  The examiner 
must provide a comprehensive report 
including a complete rationale for all 
opinions and conclusions reached.  

5.  Then, readjudicate the appeal.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate period of time 
for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


